Permit me, first of all, to
congratulate Ambassador Insanally on his unanimous
election as President of the United Nations General
Assembly at its forty-eighth session. I am confident that,
under his dynamic and wise leadership, coupled with the
support of that able and consummate diplomat, His
Excellency Boutros Boutros-Ghali, the Secretary-General of
the United Nations, the deliberations of this Assembly will
produce constructive and fruitful results in meeting some of
the major challenges our world is facing at this time and in
laying a sound foundation for international relations in the
foreseeable future.
Our appreciation is also extended to His Excellency
Stoyan Ganev, the President of the General Assembly at its
forty-seventh session, for his successful conduct of that
session of the Assembly.
I would also like to take this opportunity to welcome
the new Member States that have joined us. I expect that
their participation at this session will contribute significantly
to international peace and cooperation.
The world has witnessed phenomenal changes within
the last two or three years. With the collapse of Soviet
communism, many new independent States have emerged,
and several countries whose citizens lived unwillingly behind
the Iron Curtain for almost half a century have rejoined the
free world. The bipolar world has disappeared and the cold
war has practically ended. These great changes provide an
opportunity for us to reduce international tensions, to attain
true parity among nations, to put an end to wasteful
investments in destructive and devastating armaments and to
free up our resources for more productive use by all our
citizens.
On the other hand, however, we also see that these
changes in the world have created substantial uncertainties
and in many instances have given rise to extremely tragic
regional, local, ethnic and religious conflicts which, unless
addressed by the international community, will endanger
world peace. These conflicts, combined with the continuing
problems of poverty, the widening gap between the rich and
the poor, and the scourge of drug use and drug trafficking
could offset the advantages we all hope to gain from the
recent changes. Do we have the vision, the creativity and
the resolve to ensure that the world takes positive advantage
of the new realities for the benefit of all countries and
peoples? Or will we continue to be myopic, dogmatically
blind and self-centred, and risk losing this great opportunity?
The Afghan people have a special stake in the choice
we collectively make. We wish to ensure that our choice is
the right one and that all countries, including Afghanistan,
share fully in the benefits that should flow from the new
realities. Our special stake is based on our belief that the
changes that have taken place in the world are partly the
result of the enormous sacrifices made by our nation during
the 14 years of struggle against Soviet occupation and
communist rule.
In this context, I would like to say a few words about
some of the issues confronting the world community today,
issues which we must address in this Assembly. I will then
discuss the situation in Afghanistan and state what our
expectations are of the United Nations and the world
community.
One of the issues confronting us is that of Bosnia and
Herzegovina. The country’s situation is indeed tragic, and
will be a test case to determine whether we in the
international community have the sense of justice and can
muster the resolve to end this tragedy successfully and
Forty-eighth session - 11 October l993 21
justly. The continuing occupation of Bosnian Muslim
territories by the Serbs, backed by the armed might of
Serbia, the intransigence of the Serbians vis-à-vis the
Security Council resolutions, and the untold atrocities
committed against the innocent Bosnian Muslim population
is not only an affront to this Organization but also an insult
to humanity. The delegation of the Islamic State of
Afghanistan believes that aggression must not be rewarded
and that any territorial gains that were made as a result of
force should and must be rectified. A definitive time limit
should be set by which the Serbs should agree to the terms
of the London Conference and withdraw from the seized
territories. Otherwise, the current arms embargo against
Bosnia should be lifted and other urgent and effective
measures, including the use of force, should be considered
by the United Nations and the international community to
ensure that the Bosnian tragedy is ended and the Serbian
aggression repulsed.
The Palestinian people have suffered long. The Islamic
State of Afghanistan would like to see peace finally achieved
for these people in a way that meets their national objectives
and satisfies their right to self-determination. We believe
that the declaration of principles on Palestinian self-rule
signed in Washington on 13 September 1993 will serve as
the basis for a long-term solution to the Palestine problem
and ensure peace and stability only if it is followed by
earnest negotiations that lead first, to the withdrawal of
Israeli forces from the occupied territories; secondly, to the
establishment of an independent Palestinian State that
includes the Holy City of Jerusalem, one of the three most
sacred cities of the Islamic world; thirdly, to the return of
the Palestinian refugees; and fourthly, to a resolution of the
problem of Israeli settlements in a manner acceptable to the
new Palestinian State.
Kashmir is another tragic issue that requires urgent
attention. This issue has not only caused substantial
suffering to the people of Kashmir, but has become the
source of friction between two important neighbouring States
in South Asia and has prevented the full realization of the
economic and trade potentials that exist within and outside
the region. The Islamic State of Afghanistan therefore urges
the resolution of this issue by these two States through
negotiations under United Nations auspices or under any
other arrangements that may be acceptable to both sides,
taking into account the wishes and aspirations of the people
of Kashmir.
In the case of Somalia, the Islamic State of Afghanistan
is distressed by the chaos which has resulted from increasing
civil upheaval. We support the peace-keeping efforts of the
United Nations and hope that international participation can
ensure a safe end to the turmoil in Somalia and the
establishment of a viable government to protect the interests
and rights of the Somali people. We believe all peaceful
avenues that might help in solving this problem should be
explored.
The Islamic State of Afghanistan supports every
equitable international effort to prevent the proliferation of
nuclear weapons. However, given that most of the tragedies
around the world are caused by the massive increase in the
availability of conventional weapons, my delegation would
welcome and support a resolution to control the production
and sale of such weapons. Such a resolution should also
provide for effective arms collection programmes in
countries which are saturated with weapons that are causing
internal and regional instability.
Now I would like to focus the attention of the
Assembly on my own country, Afghanistan. As all of you
know, Afghanistan has suffered enormously within the past
15 years. I do not wish to go into the details of the
destruction that has taken place, but I would like to highlight
a few points very briefly.
The Secretary-General, Mr. Boutros Boutros-Ghali, has
aptly summarized the tragedy of Afghanistan:
"Few countries in history have suffered to the
extent Afghanistan has over the past fourteen years.
Aside from the physical destruction, which was often
nothing short of cataclysmic, the results of the war
include well over a million people killed, over 2 million
disabled, nearly 6 million refugees in neighbouring
countries, and 2 million internally displaced persons."
Almost the entire transportation, communication, and
power infrastructure in Afghanistan has been either wiped
out or severely damaged. The agricultural system is in total
disarray, with the irrigation system destroyed, much
livestock killed and the agricultural credit and extension
services totally defunct. The placement of millions of mines
throughout the country makes it impossible to revive the
agricultural sector. Forests are denuded and the environment
spoiled. Attempts to provide health care, medicine,
immunization and so on are stymied by the destruction of so
many hospitals and clinics. Mental health problems resulting
from many years of war and bombings have no relief. In
addition, thousands upon thousands of amputees require
artificial limbs. Thousands of schools have been destroyed
and many of our teachers and professors have been killed or
exiled. Indeed, illiteracy has overtaken almost our entire
population. A whole generation of Afghans has no
experience of normal life or of education in any form.
22 General Assembly - Forty-eighth session
The other two urgent problems we have are both linked
to the lack of jobs and of economic alternatives within
Afghanistan: the problem of large numbers of weapons in
private hands and the problem of illicit drugs. I shall return
to both of these matters a little later.
Let me describe the plight of one individual, Abdul
Rahim. This man escaped to Pakistan from the war in
Afghanistan nine years ago. He was newly married, with
one baby, and during his years in Pakistan he had two more
children. Two of his brothers were killed in battle, and the
third died of disease that went untreated because of poor
medical facilities. He is responsible for two of his widowed
sisters-in-law and their five children. Thus, as he returns to
his village in Afghanistan he is the head of a family of
twelve. He finds that his parents, who had refused to leave,
are no longer there. It will be some time before he learns of
their fate. His home is reduced to a pile of rubble, as,
obviously, are those of his neighbours. The shops of the
village are gone. The once-paved road that came almost to
the village is an unrecognizable path of dust and rocks.
There is no water and no electricity. Worse, there are no
trees or source of wood, and winter’s shadow grows longer
with each cold night. In his once productive fields lie
burned tanks and odd pieces of metallic rubble. His cousins
nervously talk of land mines, one of which killed an old
neighbour the day before his return. His family is concerned
about lack of flour, tea and sugar. This person is just an
example; there are millions of people like him in
Afghanistan.
One of the most damaging legacies that Afghanistan
has inherited from Soviet occupation, Communist rule and
the long, drawn-out war is a substantial break-up of our civil
and military administration and the virtual collapse of our
economic and financial institutions. In the past year the
Government has taken substantial steps to correct the
situation. Indeed, progress has been made in re-establishing
central authority and in reviving public and private economic
and financial institutions. None the less, considerable work
and much assistance will be required before we begin to
overcome those shortcomings.
In addition, given the destruction that has taken place,
we are in need of a massive reconstruction programme
which we are unable to undertake unless we are assisted by
the international community. Last year the General
Assembly adopted a resolution calling for reconstruction
assistance to Afghanistan. Not much has happened since
then. A similar draft resolution will be presented to the
Assembly this year, and we hope that it will be supported
and that many can take part in putting it into effect.
When we raise the question of assistance for
reconstruction and revitalization of the economy, our request
is gently dismissed with the reply that once security is
established, Afghanistan will be helped. While granting that
security is important for a full-fledged reconstruction
programme, I would suggest that a reasonable degree of
peace and security does exist in large parts of Afghanistan.
In these areas reconstruction is possible and, if started, could
serve as a catalyst in revitalizing the entire Afghan economy.
There are only a few areas where tensions exist and where
there may be intermittent fighting. We should also bear in
mind that it may not be possible to have full peace and
security in the country unless we are able to start the process
of reconstruction and provide people with productive
economic opportunities to make it attractive, and indeed
possible, for them to give up their arms. The vicious circle
of security first and then reconstruction or economic revival
first and then security must be broken if we are to make any
progress.
Another dimension of security is obviously political.
To ensure that the entire Afghan nation participates in
determining the country’s future political structure, we plan
to hold elections in the course of the coming year. We have
therefore requested the United Nations to help organize and
supervise the election process.
Now I should like to come back to the two or three
points which I mentioned earlier.
One issue worth mentioning here and which has had
both regional and international implications is that of
narcotic drugs. At the present time the illicit cultivation,
production, stocking, smuggling of and trafficking in narcotic
drugs are without a doubt critical problems that face
humanity. Regrettably, one of the legacies of the long war
is the transformation of some parts of our country into
staging areas for illicit drug activity. This phenomenon,
which is the result of the unavailability of economic
alternatives, is a source of great pain to us. The Islamic
State of Afghanistan, despite its scarce resources, has
undertaken serious measures in the struggle against illicit
drugs. We shall spare no efforts in combating these illegal
activities. However, we must not overlook the reality that
Afghanistan, with its extremely limited means and massive
economic and financial needs, is not in a position to
accomplish effectively this task on its own. Afghanistan
needs urgent support from the international community to
intensify the struggle against cultivation and of trafficking in
drugs.
Another area where we require cooperation is that of
land mines. Last year the Secretary-General’s report brought
Forty-eighth session - 11 October l993 23
to the attention of the world the fact that there are more than
10 million land mines in Afghanistan. It should also be
mentioned that, on average, about 300 people fall victim to
land mines each month. The agricultural sector, the
traditional base of the Afghan economy, will never be
revived until these mines are cleared. We of course express
our gratitude for the past and ongoing mine-clearing
programmes of the United Nations and experts from other
countries. However, there is an urgent need for greater
assistance by interested countries both in actual
mine-clearing operations and in training Afghan citizens so
as to enable us to complete this task in as short a time as
possible. In this connection, the delegation of the Islamic
State of Afghanistan wholeheartedly supports the new item,
introduced by the European Community, on the current
agenda of the General Assembly concerning mine-clearing
programmes for war-stricken countries.
We Afghans want to reconstruct our country and to
heal the wounds of the war that was imposed upon us. We
look forward to a normal life in which all our citizens
participate fully in the political, economic, and social life of
the country, without any prejudice and without
discrimination based on ethnicity, religious sect, language or
gender. Here we consider it particularly important that
Afghan women play an effective and positive role in the
process of rebuilding Afghanistan. We want to raise the
standard of living of our people. We want to live in peace
with all our neighbours and to cooperate fully with them so
that we can use the vast resources of our region to the
maximum advantage of all our peoples. Indeed, we want to
serve as a transit and trade route in our region. To this end,
the Islamic State of Afghanistan intends to devise a
reconstruction and development strategy that takes into
account not only Afghanistan’s own requirements, but also
the requirements of the region.
We are of course distressed by the recent upheavals in
Tajikistan. We have made every effort to ensure that
tensions along the Tajik-Afghan border are reduced. For this
purpose, official visits at the highest levels have been
exchanged between the two countries. These visits have
resulted in mutual understanding on important issues.
Appropriate communiqués to this effect have been issued in
Kabul and Dushanbe. We welcome the decision of the Tajik
authorities to solve their internal political problems through
negotiations so that the Tajik refugees now in Afghanistan
can return to Tajikistan voluntarily with confidence, in
security and with honour, in accordance with international
norms. To this end we are planning to reach a trilateral
agreement between Afghanistan, Tajikistan and the United
Nations High Commissioner for Refugees.
The Islamic State of Afghanistan stands firm in support
of human rights. This we consider not only an international
commitment, but also a religious conviction. The fact that
after the collapse of the communist regime in Afghanistan
and the takeover by the Mujahideen, no policy of revenge
against the former regime members was pursued is a good
indication of this commitment. It is true, however, that due
to the massive number of weapons now in private hands in
our country some individual incidents of human rights
violations have taken place, and skirmishes between different
armed groups have regrettably led to the loss of innocent
lives. Therefore, the Islamic State of Afghanistan is taking
measures to collect heavy arms from various armed groups.
We seriously hope that these efforts will bear fruit in the not
too distant future.
I also want to make it clear that, having been the
victims of terrorism ourselves, the Afghan nation opposes
terrorism in any form or shape. We will never tolerate
terrorism or allow Afghan territory to be used for such acts.
Terrorism and the killing of innocent people is abhorrent to
our religious beliefs and to our traditions. God Almighty
condemns the killing of innocent people and says that when
anyone kills an innocent person, it will
"be as if He slew the whole people". (The Holy Koran,
V:35).
24 General Assembly - Forty-eighth session
The world is also witness to the fact that throughout the
unequal war against the former Soviet Union the Afghans at
no point carried out any acts of terrorism against Soviet
citizens or Soviet property.
I would like to conclude by stating that the international
community will draw maximum advantage from the changes
that have taken place in the world if we assume
responsibility for, and become committed to, working
collectively towards improving the lives of all peoples, while
each country maintains its full independence and enjoys
equal rights and privileges as a separate nation. All
countries represented in this body should be thinking not
only of the prevention of conflicts, but also of engaging our
energies to uplift the economic, social, and political lives of
every nation and citizen so that all are safe, secure and free.
It is with such vision, such commitment, such sense of
sharing, that we will be able to realize the objectives for
which this Organization was founded. For the attainment of
these goals, we must ensure that new opportunities in the
world are not wasted and that the sacrifices of millions of
people who gave their lives for freedom and dignity, as well
as the silent suffering of those who despaired under years of
poverty and oppression, were not in vain.
For our part, I would like to assure the Organization
and the international community that Afghanistan will be a
full and cooperative partner in all constructive collective
efforts aimed at ensuring international peace, stability,
progress, freedom and justice.
May God bless everyone present and help us all in our
efforts.
